Cross appeals from stated portions of a judgment of the Supreme Court, Queens County, dated January 12, 1968. Judgment affirmed insofar as appealed from, without costs. No opinion. Rabin, Acting P. J., Hopkins, Benjamin and Munder, JJ., concur; Martuseello, J., dissents 'and votes to modify the judgment by striking therefrom the provision which awards a counsel fee to defendant’s attorney, with the following memorandum: The award of a counsel fee to defendant’s attorney was improper. There is nothing in the record to indicate that defendant requested such an allowance; nor is there otherwise a legal basis therefor.